                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION


GESTURE TECHNOLOGY PARTNERS,                      §
LLC,                                              §
                                                  §
                Plaintiff,                        §
                                                  §
v.                                                §   CIVIL ACTION NO. 2:21-CV-00040-JRG
                                                  §                    (LEAD CASE)
HUAWEI DEVICE CO., LTD., HUAWEI                   §
DEVICE USA INC.,                                  §
                                                  §
SAMSUNG ELECTRONICS CO., LTD.                     §   CIVIL ACTION NO. 2:21-CV-0041-JRG
AND SAMSUNG ELECTRONICS                           §                    (MEMBER CASE)
AMERICA, INC.,                                    §
                                                  §
                Defendants.

                                            ORDER
       Before the Court is Plaintiff Gesture Technology Partners, LLC’s Unopposed Motion to

Withdraw C. Matthew Rozier as Counsel (Dkt. No. 45) (the “Motion”). In the Motion, Plaintiff

requests that C. Matthew Rozier of Williams Simons & Landis PLLC be permitted to withdraw as

counsel
   .    of record and represents that Plaintiff will continue to be represented by other counsel of

record from Williams Simons & Landis PLLC.

       Having considered the Motion, the Court finds that it should be and hereby is GRANTED.

Accordingly, it is ORDERED that C. Matthew Rozier of Williams Simons & Landis PLLC be

permitted to withdraw as counsel of record for Plaintiff in the above-captioned case. It is further

ORDERED that the Clerk shall terminate C. Matthew Rozier as counsel of record and all

electronic notifications to him.
      So ORDERED and SIGNED this 18th day of June, 2021.




                                                         ____________________________________
                                                         RODNEY GILSTRAP
                                                         UNITED STATES DISTRICT JUDGE
